Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2925 Filed 12/02/20 Page 1 of 3




                  EXHIBIT 11
Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2926 Filed 12/02/20 Page 2 of 3




                                         November 7, 2020



       Isolated User Error in Antrim County Does Not Affect Election Results,
                        Has no Impact on Other Counties or States
 The error in reporting unofficial results in Antrim County Michigan was the result of a user error
 that was quickly identified and corrected; did not affect the way ballots were actually
 tabulated; and would have been identified in the county canvass before official results were
 reported even if it had not been identified earlier. This further explanation of the issue is based
 on the Bureau of Elections’ preliminary review of the issue. The County Clerk and County Board
 of Canvassers will be able to provide any further detail during the ongoing county canvass.
 Antrim County uses the Dominion Voting Systems election management system and voting
 machines (tabulators), which count hand-marked paper ballots. Counties use election
 management systems to program tabulators and also to report unofficial election results.
 After Antrim County initially programmed its election software for the November Election, the
 county identified in October two local races where the ballot content had to be updated. The
 county received updated programming from its election programming vendor, Election Source.
 The updated programming correctly updated the election software for the county.
 When the software was reprogrammed, the County also had to update the software on all of
 the media drives that are placed in tabulators to ensure tabulators communicate properly with
 the election management system. The county did update the media drives that went into the
 tabulators with the corrected local races, but did not update the media drives on the tabulators
 for the rest of the county. Because the Clerk correctly updated the media drives for the
 tabulators with changes to races, and because the other tabulators did not have changes to
 races, all tabulators counted ballots correctly.
 However, because the county did not update the media drives for the tabulators that did not
 have changes to races, those tabulators did not communicate properly with the County’s
 central election management system software when the county combined and reported
 unofficial results. Every tabulator recorded ballots correctly but the unofficial reports were
 erroneous.
 These errors can always be identified and corrected because every tabulator prints a paper
 totals tape showing how the ballots for each race were counted. After discovering the error in
 reporting the unofficial results, the clerk worked diligently to report correct unofficial results by
 reviewing the printed totals tape on each tabulator and hand-entering the results for each race,
 for each precinct in the county.
 Again, all ballots were properly tabulated. The user error affected only how the results from the
 tabulators communicated with the election management system for unofficial reporting. Even if
 the error had not been noticed and quickly fixed, it would have been caught and identified
Case 2:20-cv-13134-LVP-RSW ECF No. 39-12, PageID.2927 Filed 12/02/20 Page 3 of 3
 during the county canvass when printed totals tapes are reviewed. This was an isolated error,
 there is no evidence this user error occurred elsewhere in the state, and if it did it would be
 caught during county canvasses, which are conducted by bipartisan boards of county
 canvassers. The Antrim County Canvass is currently ongoing, and the Board of County
 Canvassers and County Clerk will be able to provide any further necessary details during the
 course of the county canvass.
  As with other isolated user errors that have occurred in the reporting of unofficial results both
  in this and previous elections, this is not the result of any intentional misconduct by an election
  official or because of software or equipment malfunctioning or failing to work properly.
  Municipal and county clerks are dedicated public servants who work hard and with integrity.
  Sometimes they make honest mistakes, and when they do there are many checks and balances
  in the election system to ensure they can be identified and corrected so that the official
  results reflect the complete, accurate count of all votes.

  Additional information

  https://www.dominionvoting.com
  https://www.cisa.gov/rumorcontrol
